





Exhibit 10.28




Wausau Paper Corp.

2009 Equity Incentive Compensation Plan







A portion of each individual officer’s grant, referred to below as the
“Retention Award,” will vest upon meeting certain criteria relating to continued
employment with the Company.  The remaining portion of the grant, referred to
below as the “Performance Incentive,” will vest upon meeting both performance
and continued employment criteria.  The maximum potential award for the CEO,
chief financial officer, and each of the other named executive officers is
described in the “Total Opportunity” column below.




 

Restricted Stock or Performance Units Granted

 

Retention Award*

Maximum

Performance Incentive**

Total Opportunity

 

 

 

 

CEO

18,132

54,397

72,529

 

 

 

 

Executive Vice President–Finance

5,984

17,951

23,935

 

 

 

 

Senior Vice President, Towel & Tissue

4,488

14,959

19,447

 

 

 

 

Senior Vice President, Specialty Products

4,420

14,733

19,153

 

 

 

 

Senior Vice President, Printing & Writing

4,107

13,690

17,797




   *The Retention Award is a grant of restricted stock units equal to 25% of
base salary, which vests based on continuous employment with the Company (in the
same position or in a position with greater authority) through January 5, 2011.

**The Performance Incentive is a grant of performance units equal to a specified
percentage of base salary.  These performance units may vest and be converted to
a right to receive common stock (or, in the Compensation Committee’s discretion,
cash with an equivalent value) based on (1) continuous employment with the
Company (in the same position or in a position with greater authority) through
January 5, 2011; and (2) the Company’s achieving levels of Return on Capital
Employed (“ROCE”) ranging from 3% ROCE to 13% ROCE.  For purposes of this plan,
ROCE is determined by excluding base gains from timberland sales and adjusting
for other extraordinary items (which may include, for example, facility closure
charges, one-time expenses associated with certain major capital projects, or
other similar items).  No shares of common stock or cash will be awarded if
earnings are at the bottom of the targeted range of ROCE, and the number of
shares of common stock or cash awarded will increase on a pro rata basis to the
maximum potential award if ROCE is at the top of the targeted range.







Note: This Exhibit 10.28 replaces Exhibit 10.1 filed by the Company with its
Current Report on Form 8-K dated January 9, 2009 (the “Prior Exhibit”).  The
Prior Exhibit referenced “restricted stock” instead of “restricted stock units”
in its description of the Retention Award.









